Citation Nr: 1436299	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-40 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to a service-connected back disability.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from August 1964 to August 1970 with periods of active duty for training (ACDUTRA), including from October 1964 to April 1965, and inactive duty for training (INACDUTRA).

The case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence. 

The Veteran requested a Board hearing which was scheduled to be held in August 2014.  In June 2014 correspondence to the Board, the Veteran withdrew his request for a hearing and, therefore, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2013).


FINDING OF FACT

The Veteran currently suffers from neck disability; the evidence, particularly the September 2010 and July 2013 opinions of two of the Veteran's treating physicians, establishes that the Veteran's neck disability, at least as likely as not, is etiologically related to an injury incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability, diagnosed as bipolar disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.  

The Veteran claims entitlement to service connection for a neck disability.  Specifically, he claims that an injury sustained during training while in the Army National Guard resulted in his current neck disability.  The Veteran is already service-connected for a low back disability, including degenerative joint disease, and his claim has been characterized at the RO level as involving a claim for service connection of a neck disability as secondary to the low back disability under 38 C.F.R. § 3.310.  However, the record raises the issues of both direct and secondary service connection and, so, the Veteran is entitled to consideration of both theories.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The December 2013 VA examination, including the voluminous treatment records in evidence, establish a current neck disability diagnosed as a cervical strain with cervical stenosis and degenerative joint disease.  

With respect to an in-service injury, the Veteran's low back disability, including degenerative joint disease, was service-connected based on a fall from the back of a two-and-a-half ton truck during a period of ACDUTRA or INACDUTRA in the late 1960s.  In a January 2009 decision, the Board credited the testimony and statements of the Veteran, his spouse, and his mother regarding this incident and resulting injury to his spine.  As in January 2009, the Board credits the testimony and statements of the Veteran and his lay witnesses regarding an injury during training, including that he suffered the injury and that he sought medical treatment for that injury.  In making this determination, the Board notes the heightened duty to assist and the need to consider carefully the benefit-of-the-doubt rule when, as here, some or all of a Veteran's service records are unavailable through no fault of his own.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  The Board finds that the Veteran did suffer a back injury during a period of ACDUTRA or INACDUTRA and, consequently, that the in-service element of his service connection claim has been met.  See, e.g., 38 C.F.R. § 3.6(a) (defining active military service).

The only remaining element necessary to establish direct service connection is a nexus between the in-service injury and the current disability.  Shedden, 381 F.3d at 1167.  The record contains a number of medical opinions on the subject including those of several of the Veteran's treating physicians.

For instance, one of his treating physicians opined in October 2009 that his "current [neck] symptoms are more than likely the result of injuries sustained while in service."  The same physician reiterated and clarified in September 2010 that "[i]t is probable 'to a probability of 51% or greater' his neck injury was caused by his fall."  In both letters, the treating physician explained that the Veteran's arthritis was more advanced than would be typical for someone of the Veteran's age and that "the shifting in his cervical spine and straightening of his neck" indicate a traumatic injury in the past rather than age-related degenerative arthritis.  This reasoning finds support in a November 1998 letter from an examining physician which discusses the results of a July 1997 x-ray of the Veteran's neck:  "The findings are indicative of prior significant cervical and lumbar spine injuries with thoracic spine compensatory structural remodeling."

Another of his treating physicians opined in July 2013 that the fall "could cause injury to both his lumbar and cervical spine."  His treating chiropractor, in a July 2013 opinion letter, expressed the view that "direct trauma to the low back can cause compression damage to the neck and upper back; there may be torsional damage involved that permeates throughout the spine."  While the July 2013 opinion letters are not stated in terms sufficient to meet the "more likely than not" criteria, they do provide additional support for the conclusions of the treating physician who provided the October 2009 and September 2010 letter opinions.

In contrast to these favorable opinions, the July 2013 VA examiner provided a negative opinion, but the opinion was limited to whether the neck disability was caused by or aggravated by the service-connected low back disability, i.e. secondary service connection.  While the examiner reasoned that "[t]here is nothing to suggest a traumatic etiology," which could be construed as a direct service connection opinion, this rationale is contradicted by the October 2009 and September 2010 opinion letters as well as the November 1998 analysis of the 1997 neck x-rays.  These documents were all available to the July 2013 VA examiner, but he did not specifically comment on them despite the fact that they directly contradict a key point of his reasoning.

On this record, the Board concludes that the favorable opinions of the Veteran's treating physicians are more persuasive than the negative opinion of the July 2013 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board finds that the greater weight of the evidence is in favor of finding a causal nexus between the fall from the two-and-a-half ton truck during active service and the Veteran's current neck disability.

Accordingly, entitlement to service connection for a neck disability is granted.


ORDER

Entitlement to service connection for a neck disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


